 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Steel CorporationandWilliam VanSwenson.Case 32-CA-483531March 1986DECISION AND ORDERBy CHAIRMAN DOTSONAND MEMBERSDENNIS AND BABSONOn 19 July 1983 Administrative Law JudgeGerald A. Wacknovissuedthe attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs, and the GeneralCounsel filed a brief in reply to the Respondent'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.2iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsIn agreeing with the judge's findingthatthe Respondent's charactenza-tion of Swenson as a "troublemaker"connoted union activity,we notethat it is the context in which the word "troublemaker"isused and notthe use of the word alone that imparts an unlawful connotation See, e g ,Guarantee Savings& Loan,274 NLRB 676, 679-680 (1985),Orba Corp.,266 NLRB917, 932 (1983). In the context of this case it is clear, as foundby the judge, that the Respondent's useof theword was in reference toSwenson's grievance filing activities.Contraryto the dissent, Swenson's supervisor,Fox, did not approveSwenson's transfer,Fox merelyapproved Swenson'sapplication fortransfer.Moreover,Fox explicitlyrecommended against the hiring ofSwenson when asked for a recommendation by Johnson,the Respond-ent's foreman at the Pittsburg,CaliforniafacilityFurther, although thedissent states there is no direct evidence that Johnson had knowledge ofSwenson'sunion activities,it is not necessary that Johnson himself havepersonal knowledge of Swenson's activitiesRather,it is sufficient thatthe General Counsel established that Johnson acted in reliance on Fox'srecommendationThus,this is not a case of "mere suspicion"as the dis-sent suggestsRegarding the unlawful interrogationfound bythe judge,we note,contrary to the dissent,that Johnson did not merely recount to BlackJohnson'sown recollectionof theirpreviousconversationRather, John-son asked Black what Black,remembered about the conversation andthen,when Black's recollectiondiffered from Johnson's, Johnson reiterat-ed his own versionWefind that,in the circumstances here, Johnson'sremarks,which wereunaccompanied by any assurances against reprisal,had a reasonabletendency to coerceBlack in violation of Sec 8(a)(l)2The judge's recommendedremedy provides that theRespondentshall notifySwenson that it will "afford him anopportunity to apply forreinstatement to its Pittsburg,California facility," whilehis recommendedOrderdirects that the Respondent "offer reinstatement"to Swenson Be-cause the 8(a)(1) and(3) violationfoundhere,as alleged in the complaint,is the Respondent's refusalto employ Swensonat its Pittsburg plant, theappropriateremedy is to offer him employmentat thatfacilityAccord-ingly,we shallmodify therecommendedOrder toreflect more closelythe violation found and to conform to the judge's noticeORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,United States Steel Corporation, Pitts-burg, California, its officers, agents, successors, andassigns, shalltake the action set forth in the Orderas modified.Substitute the following for paragraph 2(a)."(a) Offer employment to employee William VanSwenson at its Pittsburg, California facility, andmake him whole in the manner set forth in theremedy section of the judge's decision. In this con-nection,the Respondent shall preserve and on re-quest make available to the Board or its agents, forexamination and copying,all records,including thepayroll records of other employees, necessary toanalyze and compute the amount of backpay due."CHAIRMAN DOTSON, dissenting.I disagree with my colleagues that the Respond-ent rejected employee Swenson's application fortransfer because of his union and/or protected ac-tivity, thereby violating Section 8(a)(1) and (3) ofthe Act.The pertinent facts are as follows: Swenson, theCharging Party, was a machinist employed by Re-spondent beginning in 1968 first at its facility inGary,Indiana,and later atProvo, Utah.Swensonwas laidoff from the Provo facility in October1981. Swenson was recalled shortly before beinglaid off in October 1982. In May 1982, while stillon layoff status, Swenson applied for a transfer toRespondent'sfacilityinPittsburg,California.Swenson's transfer request was approved by Super-visor Fox.Swenson'sunion activity involvedserving as as-sistant grievance committeemanfor the Union fromMay 1979 to June 1980, during which time he filed16 grievances and 12 complaints on behalf of em-ployees and discussed with his supervisor, Fox,schedule changes which affected a number of em-ployees. During the course of his employment withtheRespondent,Swenson received two repri-mands.In September 1979 he received a reprimandfor incorrectly boring a hole. In June 1981 he re-ceived a reprimand and a 2-day suspension fromFox for faulty workmanship, which was subse-quently removed from his record in settlement ofhis grievance. At that time Fox, who was admitted-ly disgruntled with the outcome of the grievance,We shall leave to the compliance state of this proceeding the issuewhether the Respondent's backpay liability was tolled as of the dateSwenson entered the Armed Forces279 NLRB No. 4 UNITED STATES STEEL CORP.told Swenson that the suspension had been war-ranted and the whole thing "was bullshit."InMay 1982 Swenson learned about vacant ma-chinist positions at the Pittsburg plant from Black,amachinist who worked at the Pittsburg facility.When Swenson's application for transfer was de-layed, Black, at Swenson's request, questioned hissupervisor, Johnson, to whom Swenson had senthisapplication,concerning the application.Ac-cording to Black, Johnson stated that he hadspoken to Fox and that Fox recommended thatSwenson not be hired because he was a "trouble-maker." Johnson stated that he had no place for atroublemaker at the Pittsburg facility and thatBlack should tell Swenson to "clean up his act andget his affairs in order, talk to his general foremanand find out exactly what the problem is," and per-haps reapply later.According to Johnson, Foxstated during their conversation that although theGary facility had recommended Swenson to him asone of their better machinists, Fox had problemswith Swenson's work and would not hire himagain.Johnson testified that he decided not to con-sider Swenson on the basis of Fox's statement con-cerning the poor quality of Swenson's work.In my view, the evidence is insufficient to estab-lish that Respondent rejected Swenson's applica-tion for transfer on the basis of union and/or pro-tected activity in violation of Section8(a)(1) and(3).Thus, there is no direct evidence indicatingthat Johnson had any knowledge of Swenson'sunion activity in making his decision not to hireSwenson. Johnson and Fox both testified thatduring their discussion concerning Swenson's workperformance, union activity was not mentioned,and Black's testimony does not show that Johnsonreferred to either union or protected concerted ac-tivity.Furthermore, Johnson's reference to Swen-son as a "troublemaker" does not necessarily con-note that troublemaker was a reference to Swen-son's union or protected concerted activities.' Inmy view, the surrounding circumstances, includingthe absence of any specific mention of such activi-ties,Fox's approval of the transfer, and Johnson'ssubsequent statement that Swenson should straight-en things out with his supervisor and perhaps reap-ply, do not support the conclusion that "trouble-maker" was a reference to Swenson's union or pro-'Although the Board inOrba Corp,266 NLRB 917 (1983), acknowl-edged that "troublemaker" was a familiar euphemism for a union sup-porter, it found any unlawful connotation should be applied only afterconsideration of the circumstances and context of the statement InOrba,the Board held that "troublemaker" referred to a worker who would notfollow instructions and not for a union supporter The majority here, ofcourse, seeks to put the term into context which antedates by nearly ayear Fox's alleged use of it17tected concerted activities.Mere suspicions cannotserve as abasisfor finding a violation.2In view of all the foregoing, the General Coun-sel has not proven by a preponderance of the evi-dence that the Respondent, in violation of the Act,rejected Swenson's application for transfer becauseof his union activities.I alsodisagreewith my colleagues' finding thattheRespondent coercively interrogatedBlack inviolation of Section 8(a)(1) of the Act.The pertinent facts are as follows: Black testifiedthat on 25 April 1983, 3 days prior to thehearing,Supervisor Johnson called him into his office. Ac-cording to Black, Johnson told Black that he hadbeen subpoenaed to appear at the hearing andasked Black what was going on. When Black re-plied that he had also been subpoenaed, Johnsonasked if Black remembered what Johnson had saidduring their conversation concerning Swenson.Black said that he had given a statement to theBoard and initially told Johnson that he could nothelp without divulging the nature of the statement.Johnson then stated that he remembereddiscussingSwenson's poor craftsmanship and work record,whereupon Black responded that Johnson had onlyrelated that Swenson was a "troublemaker." Blacktestified that, although no assurances against repris-alswas given, he felt that none were necessaryconcerning Johnson's open-door policy with theemployees.In my view, the evidence does not establish a co-ercive interrogation. Thus, it is clear that Johnsondid not actually ask Black any questions concern-ing the subpoena or inquire into the content ofBlack's statement to the Board. Rather, Johnsonmerely recounted his recollection of his previousconversation about Swenson with Black. Further-more, it is clear the discussion occurredin a non-coercive atmosphere. As noted by Black, Johnsonhad an open-door policy with respect to employ-ees, and Black himself felt no need for assurancesagainst reprisals.In these circumstances, Johnson'sremarks to Black would not reasonably tend tocoerce Black. Accordingly, I would find that theRespondent did not violate Section 8(a)(1) andwould therefore dismiss the complaintin its entire-ty.2 SeeKingsTerrace Nursing Nome,229 NLRB 1180 (1977),Internation-a1 ComputaprintCorp,261 NLRB 1106 (1982)Elaine D. Climpson, Esq,for the General Counsel.Lee M. Pruett, Esq.,of San Francisco, California, for theRespondent. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Oakland, California, on April 28,1983.The initial charge was filed on September 3, 1982,by William Van Swenson, an individual.Thereafter,on November 22, 1982,the Regional Di-rector for Region32 oftheNational Labor RelationsBoard(the Board)issued a complaint and notice of hear-ing alleging a violationby UnitedStates SteelCorpora-tion (Respondent) of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act. The complaint was amendedat the hearing to allege an additional violation of Section8(a)(1) of the Act.The parties were afforded a full opportunity to beheard, to call, to examine and cross-examine witnesses,and to introduce relevant evidence. Since the close ofhearing, briefs have been received from the GeneralCounsel and counsel for Respondent.On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the following1.JURISDICTIONRespondent is a Delaware corporation, with a facilityin Pittsburg, California, where it has been engaged in thenonretailmanufacture of steel products.Respondent, inthe course and conduct of its business operations, annual-ly sells and ships goods or services valued in excess of$50,000 directly to customers located outside the State ofCalifornia, and annually purchases and receives goods orservices valued in excess of $50,000 directly from suppli-ers located outside the State of California.It is admitted, and Ifind, thatRespondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted that United Steelworkers of America,Local 1440 is, and has been at all times material, a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are wheth-er Respondent, in violation of Section 8(a)(1) and (3) ofthe Act, refused to employ William Van Swenson at itsPittsburg, California facility because of his union or pro-tected concerted activity; and engaged in coercive inter-rogation of an employee in violation of Section 8(a)(1) ofthe Act.B. The FactsWilliam Van Swenson was first employed by Respond-ent inApril 1968. He was continuously employed there-after at various facilities of Respondent and became ajourneyman machinist in 1975. He was laid off from Re-spondent's Provo, Utah facility in June 1980. He wascalled back in October 1980 andwas againlaid off inOctober 1981. About a year later he was recalled for athird time and worked about a month before again beinglaidoffin lateOctober 1982.Swenson held the union position of assistant grievancecommitteeman from May1979 toJune 1980 and in thiscapacity dealt extensively with his supervisor,Earl Fox,general foremanof the machine shop and blacksmithshop.From time to time Swenson would notify his su-pervisor of the need to conduct union business. Suchunion activitywould customarily require that he beabsent from his work station from between 4 to 6 hoursper week, for which time Swenson was docked. Duringthis time Swenson filed some 16 grievances on behalf ofemployees, 7 of which were presented directly to Fox.During the same period,Swenson also presented some 12complaints to various foremen on behalf of employees,although these complaints did not reach the level of offi-cial grievances.Further,in early 1980,Swenson engagedin considerable discussionswithforemen,including Fox,about a change in the work schedule which adversely af-fected a number of employees. These discussions oc-curred on a daily basis over a 2-week period. Swensonrecalled that as a result of these discussions, Fox toldhim that the Union was not going to tell him how to runhismachine shop.The record shows that Foremen Jack Gammon "rein-structed" Swenson on September 28, 1979, during thecourse of a personal interview regarding the incorrectboring of a hole. The "Employee Personal Interview"form, signed by Gammon, states: "You are hereby in-structed to pay closer attention to the instructions ofyour supervisor and to blueprint specifications. You arealso reinstructed that the maximum time allowed forbreaks is 10 minutes."Swenson admitted that Fox alsospoke to him about this matter, apparently around thesame time.In June 1981, Swenson received a reprimand and a 2-day suspension, apparently imposed by Fox, for faultyworkmanship. Swenson considered the discipline to havebeen unwarranted, and a grievance was filed on hisbehalf in July 1981. The grievance proceeded to thethird step of the grievance procedure. In late September1981 Fox notified Swenson that the grievance had beenresolved, and that Fox had been instructed by his superi-or to permit Swenson to make up the lost time and toremove the matter from Swenson's personnel records.Fox, who was admittedly disgruntled with the outcomeof the grievance, told Swenson that the suspension hadbeen warranted, and the whole thing was "bullshit."InMay 1982, while on layoff status, Swenson phonedan acquaintance, Tom Black, with whom Swenson hadpreviously worked in 1978, and learned from Black thatseveral positions for machinists were available at Re-spondent's Pittsburg, California facility. Shortly thereaf-ter,Swenson was advised by Black that his chances forthe transfer were good, as Black had highly recommend-ed Swenson to his foreman, Jim Johnson, who toldBlack to have him apply for the transfer. Thereupon, onMay 7, 1982, Swenson submitted an "Application for UNITED STATES STEEL CORP.Transfer," approved by General Foreman Fox, and MaxCurtis, superintendent of centralmaintenance and utili-ties, to the Respondent's Pittsburg, California facility.Inmid-June 1982, Swenson called Black and askedwhat the delay was on his application for transfer. Blacksaid he would find out. Black testified that uponinquir-ing about the matter, he was told by Johnson that he hadspoken to Fox at the Provo, Utah facility, that Fox rec-ommended that Swenson not be hired because he was a"troublemaker," and that Johnson had no place for atroublemaker at the Pittsburg facility. Black indicatedsurprise at this response, and Johnson said that Blackshould tell Swenson to clean up his act, get thingsstraightened out with Fox, and perhaps reapply at a latertime.Black testified that on April 25, 1983, 3 days prior tothe instant hearing, he was summoned to Johnson'soffice. Johnson, smiling, asked Black what was going on,and advised him that he had received a letter to appearat the hearing. Black said that he too had been sub-poened to appear at the hearing. Johnson asked Black tohelp refresh his recollectionregardingtheir conversationabout Swensoninmid-June 1982.Black saidthat he hadgiven a statement to theBoard agentand initially toldJohnson that he could not give Johnsonany assistance inthis regard without divulging the nature of thestatement.Johnson stated that he recalled talking to Black aboutSwenson's craftmanship and prior reprimandsas reasonsfor refusing to act favorably on Swenson's request fortransfer.Black replied that the only thing he recalledwas that Johnson had related that Swenson was called atroublemaker by Fox, and that this was the reason Swen-son had not been hired.Fox testified that he was familiar with Swenson's workat the Provo facility, and that it was generally of poorquality,particularlywith regard to adhering to toler-ances established by blueprints. Further, according toFox, Swensonwas aslow worker and had a tendency toleave the job early and wander to other departments tovisit. In this regard, Fox testified that supervisors wereconstantly after him for these unauthorized visits. InMay, Fox received a phone call from Johnson and reluc-tantly told him that because of the quality of Swenson'swork and the difficulty in keeping him on the job, hewould not recommend that Swenson be hired. AlthoughFox testified that he did not mention "union" or "unionactivity" during the conversation, he did not specificallydeny using the word "troublemaker."Johnson, general machine shop foreman at Pittsburg,generally corroborated Fox's testimony and determinedthat he would not consider Swenson for the position be-cause of Fox's unfavorable evaluation. Regarding hissubsequentmid-June 1982 conversationwithBlack,Johnson testified that he told Black the reason thatSwenson was no longer being considered for employ-ment was because he had "problems on his job."Johnson generally corroborated Black's testimony re-garding the April 25, 1983 conversation. Further John-son testified that at the time he summoned Black to hisoffice he was unaware that Black had been subpoenaedto appear at the hearing and did not learn this until thevery end of the conversation.19C. Analysis and ConclusionThomas Black impressed me as a highly credible wit-ness with a precise recollection of his brief conversationswith Johnson regarding Swenson. Moreover, absolutelyno evidence was presented which wouldsuggest any ul-teriormotive for Black to be less than totally candid.Thus, he has beena long-time employee of Respondentwith a highly satisfactory relationship with ForemanJohnson, and was merely an acquaintance of Swensonhaving worked with him some years previously. Black'stestimony was forthright and convincing, and I have nohesitationin crediting his testimony over that of Fox andJohnson, both of whom exhibited less than a vivid recol-lection of the events in question. Indeed, prior to thehearing, Johnson found it necessary to enlist theassist-ance of Black in order to "refresh" his recollection re-garding the matter. I therefore conclude that Johnsonclearly, directly, and succinctly told Black that Swensonwas not beinghired because his prior foreman, Fox, con-sidered him to be a troublemaker, and that no other rea-sons were enunciated by Johnson for denying Swenson'sapplication for transfer.The record reflects that Swenson had a reputation as acompetent journeyman machinist prior to his being trans-ferred to the Provo, Utah facility of Respondent, andthat he received only two reprimands in some 13 yearsof employment with Respondent. One reprimand oc-curred in 1979. The other reprimand occurred in June1981, when Swenson received a 2-day suspension by Foxfor unacceptable workmanship. In September1981, as aresult of Swenson's efforts in grieving the matter, thissuspensionwas removed from his personnel file. Fox wasadmittedly unhappy about this, describing the resolutionof Swenson's grievance as "bullshit."As the General Counsel notes in her extensive brief,the term "troublemaker" is commonly a euphemism fordenoting an employee who is considered a disruptive ele-ment becauseof his union activity.Huntington Hospital,218 NLRB 51, 58 (1975);Mack Trucks,242 NLRB 651,656 (1979). Other than the grievances Swenson filed onbehalf of other employees as an assistant grievance com-mitteeman, and the grievance filed on his own behalf,there is no record evidence supporting any characteriza-tion of Swenson as a troublemaker. Certainly, boringoversized holes in a piece of metal or engaging in othersimilar conduct, or being away from one's work station,does not normally connote a "troublemaker." Moreover,Ido not credit Fox's testimony that supervisors wereconstantly after Swenson for making unauthorized visitsto other departments. Nor does the record indicate whyno other supervisors were called as witnesses to substan-tiate this contention. Swenson's union activity has beensubstantially demonstrated, and the record shows that hisrelationship with Foreman Fox, who was instrumental incausing the Pittsburg facility to deny Swenson's applica-tion for transfer, included frequent discussionswithSwenson concerning union grievances or complaints.Further, Fox exhibited displeasure with what he believedto be union interference with the way he ran his depart-ment. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDThe recordis clear that Respondent needed machinistsat the time Swenson applied, and that one machinist washired after Swenson's application for transfer was denied.Further, Respondent has failed to establish by evidencethat Swenson's application would have been rejected inany event, for reasons unrelated to his union or protect-ed concerted activity. SeeWright Line, 251NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981).Basedon the foregoing, and particularly Respondent'sfailure to adduce persuasive evidence that its character-izationof Swenson as a "troublemaker" connoted con-duct other than union activity, I find that the GeneralCounsel has proven by a preponderance of the evidencethat Swenson's application for transfer was rejected be-cause of his unionand/or protected concerted activity,as alleged,in violationof Section 8(a)(1) and (3) of theAct. SeeMack Trucks,supra;Roadway Express,239NLRB 653 (1978);Mrs. Baird's Bakeries,189 NLRB 606(1971).Black's testimony was critical to this case. It is clearthat Johnson's interrogation of him prior to the hearingin an effort to ascertain what he recalled about an earlierinculpatory conversation with Johnson, creates an atmos-phere of coercion which must be dispelled by an un-equivocalstatementthat no repercussions will resultfrom the interview or from Black's subsequent testimonyin a Board proceeding. Indeed, the coercive nature ofthe conversation is compounded by Johnson's statementthat his recollection of the matter was totally differentfrom the true and correct version which Black had relat-ed to the Board agent.Johnson's suggestion to Black,during the interview, that he believed he told Black, inJune 1982, that Swenson's poor workmanship was thereasonfor his not being hired, appears to be no morethan an attempt to give Black pause to consider that histestimonywould differ materially from that of John-son's-'Obviously, this realizationwould reasonablycauseBlack to fear adverse consequences, and Black isto be commended for his resolve to testify forcefully andcandidly in this proceeding despite Respondent's appar-ent attempt to cause him to equivocate. I find from theforegoing that, as alleged, Johnson's failure to give Blackassurances against reprisals is violative of Section 8(a)(1)of the Act.2Johnnie's Poultry Co.,146 NLRB 770 (1964),enf.denied on other grounds 344 F.2d 617 (8th Cir.1965);Roadway Express,supra.Moreover, even if Johnson, at the outset of the con-versation, had not been aware that Black would be testi-fying in this matter, such interrogation for purposes ofpreparing a defense to an unfair labor practice complaintr I credit Black and find that he made Johnson aware at the outset oftheApril 25, 1982 interview that he would be a witness on behalf ofSwenson in this proceeding2 I have carefully considered Respondent's arguments that the amend-ment of the complaint to include this allegation is untimely, and that Re-spondent did not have an adequate opportunity to fully litigate this issue,and find them to be without merit.Iaccepted the amendment of thecomplaint at the hearing and advised Respondent that I would grant it areasonable amount of time to prepare its defense Insofar as the recordshows, Respondent presented,at the hearing, whatever evidence it de-sired to present regardingthisallegation,and no request was made to ad-journ the hearing for the purpose of giving Respondent additional timeor for calling additional witnessesnevertheless requires that the safeguards established inJohnnie's Poultry Co.,supra, be followed. Even thoughJohnson's true intent may have been merely to assisthimself in recalling the events regarding Swenson inpreparation for the hearing and was not precipitated byan ulterior motive, lack of an unlawful intent is not a de-fense to the conducting of an interview which may rea-sonably, as noted above, be deemed to be inherently co-ercive. SeePerko'sInc.,236 NLRB 884 fn. 2 (1978);CTS Keene, Inc., 247NLRB 1016 fn. 2 (1980).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) and (3) ofthe Act by failing and refusing to hire employee WilliamVan Swenson in about mid-May 1982.4.Respondent has violated Section 8(a)(1) of the Actby engaging in coercive interrogation of employees.5.The aforesaid unfair practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated and is violat-ing Section 8(axl) and (3) of the Act, I recommend thatitbe required to cease and desist therefrom and from inany like or related manner interfering with, restraining,or coercing its employees in the exercise of their rightsunder Section 7 of the Act, and take certain affirmativeaction described herein, including the posting of an ap-propriate notice.Having found that Respondent unlawfully failed andrefused to hire employee William Van Swenson in aboutmid-May 1982,9 I recommend that Respondent make himwhole, with interest, for any loss of pay he may havesuffered as a result of the discrimination against him, andnotify him by registered letter that Respondent willafford him an opportunity to apply for reinstatement toitsPittsburg,California facility within 90 days after hisdischarge form the Armed Forces. It is further recom-mended that Swenson be awarded backpay from the datehe would have commenced work until the date he wasinducted into the Armed Forces, and from a date 5 daysafter he applies for reinstatement on his return from theservice until the date of Respondent's offer of reinstate-ment. Respondent shall also be ordered to pay Swensonimmediately that portion of his net backpay accumulatedbetween the date he would have commenced working atRespondent's Pittsburg, California facility and the datehe entered the Armed Forces, without awaiting a finaldetermination of the full amount of his award.DiversifiedCase Co.,263 NLRB 873 (1982). Backpay is to be com-puted in the manner prescribed in F.W. Woolworth Co.,3The determination of the precise date when Swenson would havecommenced working for Respondent is left for the compliance stage ofthe proceeding UNITED STATES STEEL CORP.2190 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB651 (1977). See generallyIsisPlumbing Co.,138 NLRB716 (1962).It isfurther recommended that Respondent removefrom its records any reference to its failure to hire Swen-son at itsPittsburg,California facility.See SterlingSugars, 261NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'maintainedfor 60 consecutive days in conspicuous placesincludingall places where notices to employees are cus-tomarily posted.Reasonablesteps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or coveredby anyother material.(d)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXORDERThe Respondent, UnitedStatesSteelCorporation,Pittsburg, California, its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Failing and refusing to hire employees because oftheir union and/or protected concerted activity.(b) Coercively interrogating employees.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer reinstatement to employeeWilliamVanSwenson and make him whole in the manner set forth inthe remedy section of this decision. In this connection,Respondent shall preserve and, on request, make avail-able to the Board pr itsagents,for examination andcopying, all records, including the payroll records ofother employees, necessary to analyze and compute theamount of backpay due.(b) Remove from its records any reference to its fail-ure to hire Swenson at its Pittsburg, California facility inabout mid-May 1982.(c)Post at its Ogden, Utah, and Pittsburg, Californiafacilities copies of the attached notice marked "Appen-dix."sCopies of the notice, on forms provided by theRegional Director for Region 32, afterbeingsigned bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt and* If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-PosesIf this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to hire employees or to act fa-vorably upon their application to transfer from one facili-ty to another because they filed or processed grievancesor engaged in other union activity on behalf of UnitedSteelworkers of America, Local 1440.WE WILL NOT interrogate employees in preparationfor a hearing before the National Labor Relations Boardwithout assuring them that their participation in theinterview will not result in reprisals.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer William Van Swenson employment atour Pittsburg, California facility as a machinist, upon hisdischarge from the Armed Forces, and make him whole,with interest, for any loss of earnings he may have suf-fered as a result of our discrimination against him.WE WILL remove from our records any reference toour failure to hire Swenson in about mid-May 1982.UNITED STATES STEEL CORPORATION